Citation Nr: 1310412	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  08-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, former spouse, and former employer


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 through April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which among other issues, denied service connection for a bilateral hearing loss disability and declined to reopen a claim for service connection for a low back disorder.  A timely Notice of Disagreement (NOD) as to those issues was received from the Veteran in May 2006.  After a Statement of the Case (SOC) was issued in January 2008, the Veteran perfected his appeal as to those issues in February 2008, via VA Form 9 substantive appeal.

The Veteran, his former spouse, and former employer testified during an April 2008 Board hearing that was held at the Cheyenne RO.  The Veterans Law Judge who presided over that hearing is no longer employed by the Board.  A January 2013 letter provided the Veteran with notice to that effect and provided him an opportunity to request a new Board hearing before a current Board member pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707.  In a February 2013 reply, the Veteran declined to schedule another hearing.

In April 2009, the Board remanded this matter for further claims development, to include efforts to obtain additional records for treatment received by the Veteran at the VA Medical Center (VAMC) in Cheyenne from April 2008 through the present; arranging the Veteran to undergo a VA orthopedic examination of his spine and a VA audiological examination; and readjudicating the Veteran's claims.  For the reasons expressed below, the Board finds that the directed development action has not been performed.

This appeal also initially included the issue of entitlement to service connection for a right knee disability.  That claim, however, was denied by the Board in its April 2009 decision and remand.  Accordingly, that issue is not presently before the Board on appeal.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, this matter was previously remanded by the Board in April 2009 for the claims development actions identified above.  Consistent with the remand, the RO obtained additional treatment records from the Cheyenne VAMC, dated from April through October of 2008.  The RO also undertook steps to arrange VA examinations of the Veteran's claimed spine disability and hearing loss.  A June 2009 letter notified the Veteran that those examinations were being scheduled.

Later that month, the Veteran contacted VA and notified it that he was incarcerated until 2013 and was unable to report to scheduled VA examinations.  In an August 2009 letter, the RO notified the Veteran that it was attempting to work with the facility where he was incarcerated to make arrangements for him to be able to attend VA examinations, either at a VA facility or at the prison.  Indeed, later that month, the RO wrote to the prison to inquire as to what arrangements could be made to assist the Veteran.  No response was received from the prison and the RO attempted to follow-up in a November 2009 letter.  Although it is unclear from the record as to whether the prison responded to the RO's follow-up attempt, VA examinations were scheduled to take place in December 2009 at the Cheyenne VAMC.  The Veteran did not report for the scheduled examinations and the claims file was subsequently returned to the RO for its readjudication based upon the evidence of record.  In a March 2010 letter to his Senator, the Veteran expressed that no accommodations had been made by his prison to facilitate his ability to report for the December 2009 VA examinations.

The RO has undertaken extensive efforts to schedule the Veteran for the VA examinations directed in the Board's prior remand despite the apparent lack of cooperation from the Veteran's prison facility.  Nonetheless, the Veteran has now indicated, in his February 2013 response to the RO's hearing letter, that he has been released from prison.  Under those circumstances, the Board remains under a duty to insure that its prior remand directives are now performed by remanding this matter so that the RO may make renewed efforts to schedule the Veteran for the VA examinations directed in the Board's April 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Prior to arranging the examinations described above, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his back disability and/or hearing loss since October 2008, including any such treatment received during his period of incarceration.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a low back disability and hearing loss.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations for his claimed low back disability and hearing loss.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his low back and/or hearing loss since October 2008, including any such treatment received during his incarceration.

2.  Make efforts to obtain any treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, schedule the Veteran for an orthopedic examination to determine the etiology of any current back disability.  X-rays or any other clinical tests, as determined by the examiner, should be conducted.  The Veteran's VA claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. 

The examiner should provide an opinion as to whether the Veteran has a current disability or disabilities of the back and if so, whether any such disability or disabilities is at least as likely as not (a 50 percent or better probability) related to any disease or injury incurred during active military service.  The examiner should provide a complete medical rationale for all conclusions reached, and should discuss the effects, if any, of the Veteran's documented post-service back injuries in 1983 and 1985. 

4.  Schedule the Veteran for an audiological examination to determine the etiology of his hearing loss.  The Veteran's VA claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner should provide an opinion as to whether the Veteran's hearing loss is at least as likely as not (a 50 percent or better probability) related to any incident of military service. The examiner should provide a complete medical rationale for all conclusions reached, to include consideration of the effect of any post-service noise exposure.

5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a low back disability and hearing loss should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


